 Case 3:19-cv-00032-GEC Document 23 Filed 05/05/20 Page 1 of 2 Pageid#: 77




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION


  APEX GCL, LLC,

             Plaintiff,

                     v.

  SEVENTUS LLC et al.,                                Case No. 3:19cv00032

              Defendants.


                               AGREED ORDER OF DISMISSAL

       This cause coming to be heard on Plaintiff, Apex GCL, LLC and Defendants, Seventus

LLC, Sure Power LLC, Timothy Rosenzweig (whose last name is incorrectly spelled in the

Caption as Rosensweig”), and Andrew Evans, Joint Motion for Entry of an Agreed Order of

Dismissal, counsel for Plaintiff and/or Defendants having appeared and the Court being fully

advised in the premises, it is hereby ordered that:

       The above titled lawsuit is dismissed, with prejudice, parties to bear their own attorneys’

fees and costs.

                      5th day of May, 2020.
SO ORDERED, this the ____


                                                       ___________________________
                                                       Judge Glen Conrad
 Case 3:19-cv-00032-GEC Document 23 Filed 05/05/20 Page 2 of 2 Pageid#: 78




Agreed:

/s/ Jonathan T. Blank
Jonathan T. Blank (VSB No.: 38487)
Benjamin P. Abel (VSB No.: 88961)
MCGUIREWOODS LLP
652 Peter Jefferson Parkway
Suite 350
Charlottesville, VA 22911
T: +1 434 977 2509
F: +1 434 980 2258
jblank@mcguirewoods.com
Counsel for Plaintiff

/s/ Joel W. Morgan
Joel W. Morgan (VSB No.: 65761)
FREEBORN & PETERS LLP
901 East Byrd Street
Suite 950
Richmond, VA 23219
T: +1 804 644 1300
F: +1 804 644 1354
jwmorgan@freeborn.com
Counsel for Defendants




                                     2
